Citation Nr: 1109649	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for erectile dysfunction, claimed as a residual of prostate cancer. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had service with the Maine National Guard from January 1968 to January 1974, with a period of active service from February 1968 to June 1968 and various periods of active duty training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Togus, Maine.  


FINDINGS OF FACT

1.  Any current prostate cancer is not of service origin.  

2.  Erectile dysfunction is the result of the non-service-connected prostate cancer and is not related to a disease or injury in service. 

3.  Any current hypertension is not of service origin.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Entitlement to service connection for erectile dysfunction, as a residual of prostate cancer, is not warranted.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension and malignant tumors, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 2007).  The Secretary has determined that respiratory disorders other than respiratory cancers are not connected to exposure to herbicides.  In addition, the Secretary has determined that skin conditions other than chloracne or other acneform diseases consistent with chloracne are not connected to exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2010).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2010).

Prostate Cancer

The Veteran contends that he was exposed to herbicides during two-week ACDUTRA periods at Base Gagetown, New Brunswick, Canada.  He maintains that he was exposed to these chemicals during two week periods of ACDUTRA at Gagetown for the time period from 1968 to 1974.  In this regard, the Board notes that it has been verified that the Veteran had ACDUTRA at Gagetown from July 3, 1971, to July 17, 1971; June 9, 1972 to June 23, 1972; and August 3, 1973 to August 17, 1973.  

The Board further notes that Technical Report 114, Field Evaluation of Desiccants and Herbicide Mixtures as Rapid Defoliants, verifies that basic desiccants and Agent Orange, Blue, and various other agents were tested at Base Gagetown, New Brunswick, Canada, during the period from December 1966 through October 1967.  

In an October 2006 report, USASCRUR indicated that it was unable to verify that there was any testing or storage of any herbicides during the training periods from July 3, 1971, to August 17, 1973 at Base Gagetown, which was during the periods that the Veteran's verified service at Base Gagetown.  

The Board notes that the Veteran was diagnosed as having prostate cancer in 2004.

Preliminarily, the Veteran does not contend that he served in Vietnam and the record shows that he did not serve in Vietnam.  Thus, the presumption of exposure to an herbicide provided in 38 C.F.R. § 3.307 does not apply because section 3.307(a)(6)(iii) specifically states that the presumptions provided apply to "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Therefore, the Veteran's claim must be established by evidence of the Veteran's personal exposure to herbicides.

The Veteran contends that he was exposed to herbicides during ACDUTRA assignments at Base Gagetown, New Brunswick, Canada, and that the collective exposure caused his prostate cancer.

As noted above, in order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  The evidence must be at least in equipoise in support of each element.  The Board will address each element in turn.

With regard to element (1), the Board notes that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability will be satisfied.  The evidence of record establishes that the Veteran was diagnosed with and treated for prostate cancer in 2004.
 
The crux of the Veteran's claim revolves around element (2), in-service incurrence or aggravation of a disease or injury.  The theory is exposure to herbicides caused the Veteran's conditions.  

The Veteran has focused his argument on the point that he was exposed to herbicides on two-week ACDUTRA periods with the Maine National Guard from 1968 to 1974.  As noted above, only the ACDUTRA periods from July 3, 1971, to July 17, 1971; June 9, 1972 to June 23, 1972; and August 3, 1973 to August 17, 1973, have been verified.  Record evidence also shows that various kinds of herbicides were tested or used in very limited locations beginning in 1956 and continuing until about 1984.  

The claim fails because there is no evidence that the Veteran was specifically in a location where any herbicide was used.  Although the evidence demonstrates that from 1956 to 1984, vegetation growth was sprayed with herbicides each year, the records do not show how, when or in what relative strength any of the herbicides were applied, and only generically show what areas were sprayed during the period from 1956 to 1984.  The records in evidence do show that Agent Orange and Agent Purple were applied in 1966 and 1967, however there is no documentation nor does the Veteran allege that he was at Base Gagetown in 1966 or 1967.  There is no other proof of where the Veteran was located, no description of what he did, or why he thinks he was exposed to herbicides.  The Veteran has not indicated that he was warned of exposure to herbicides or contamination caused by herbicides.  He also not indicated that he ever saw herbicide containers or disposal sites.  In addition, the record shows that the first complaint, treatment, and diagnosis of prostate cancer was in 2004, more than 29 years after discharge, and such a length of time without symptoms or diagnosis is negative evidence that weighs against the Veteran's claim.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that it is the claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In sum, the Board finds that there was no evidence to show he was ever in any of the areas where herbicides were used while he was at Base Gagetown.  In this case, the Veteran has failed to provide sufficient evidence to support his claim.  The evidence is too tenuous to support element (2) and his claim fails for this reason.

Finally, there is no medical evidence of record which supports the Veteran's implied contention.  There is no opinion of record from any doctor or other medical provider indicating that it is as likely as not that the Veteran's claimed condition is related to his exposure to hazardous substances.  The Board notes that the Veteran has long been on notice that an element of his claim for VA benefits included evidence that showed a connection between the claimed in-service event or injury, in this circumstance exposure to herbicides, and his current condition.  Here, there is no such competent evidence of record; the Veteran has not carried his burden in this regard.  The Board acknowledges arguments put forth by the Veteran generally embrace the causation of the Veteran's current condition by exposure to herbicides, but such arguments do not comprise competent evidence of such a connection; there is no evidence that the Veteran is qualified to offer such a medical opinion. See Espiritu supra.

In conclusion, the Board finds that the evidence fails to support a finding that the Veteran's prostate cancer was related to any period of active service or ACDUTRA, to include by way of exposure to herbicides during any period of ACDUTRA.  The Board finds that the preponderance of the evidence is against the claim of service connection for prostate cancer.  

Erectile Dysfunction as Secondary to Residuals of Prostate Cancer

The Veteran maintains that his erectile dysfunction is as a result of his residuals from prostate cancer surgery.  There is no competent medical opinion linking the erectile dysfunction to a service-connected disability or to a disease or injury in service.

The Veteran has contended that service connection is warranted for this condition as a residual of his prostate cancer, but because service connection has been denied for prostate cancer, service connection is not possible on this basis.  38 C.F.R. § 3.310.  There is no other evidence linking any current erectile dysfunction to service or a service-connected disability.  Accordingly, the weight of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


Hypertension

Preliminarily, the Veteran does not contend that he served in Vietnam and the record shows that he did not serve in Vietnam.  Thus, the presumption of exposure to an herbicide provided in 38 C.F.R. § 3.307 does not apply because section 3.307(a)(6)(iii) specifically states that the presumptions provided apply to "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Moreover, hypertension is not on the list of those diseases recognized as presumptive for AO exposure. 

Treatment records associated with the claims folder reveal that at the time of his enlistment into the National Guard, the Veteran had a blood pressure reading of 120/80.  On his January 1968 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had high or low blood pressure.  On his April 1972 examination, the Veteran was noted to have a blood pressure reading of 150/80.  On his April 1972 report of medical history, the Veteran again checked the "no" box when asked if he had or had ever had high or low blood pressure.  

There has been no medical evidence submitted or received demonstrating that the Veteran was diagnosed as having high blood pressure in close proximity to service.  The Veteran, in a December 2005 statement in support of claim, indicated that he had been diagnosed as having high blood pressure 20 years earlier.  He stated that he was on medication for his blood pressure.  

In addition to the absence of documented post-service symptomatology related to hypertension for many years, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to these disorders.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In this regard, the Board notes that the Veteran indicated that he was not diagnosed as having hypertension until at least 1985.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to his period of service, including his claimed exposure to herbicides while on ACDUTRA.  There has been no medical evidence submitted or received relating the Veteran's current hypertension to his period of service.  In addition, the Veteran is not competent to render a medical opinion as to the etiology of his hypertension.  Moreover, any claim for service connection on the basis that his hypertension arises from prostate cancer residuals is not warranted as service connection for prostate cancer, or residuals thereof, has been denied.  As such, the preponderance of the evidence weighs against a finding that the Veteran's hypertension developed in service or is due to any event or injury in service, including as a result of exposure to herbicides during ACDUTRA.  

Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), hypertension is regarded as a chronic disease.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical manifestations of hypertension within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available treatment records have been obtained.  The Veteran has also submitted statements and medical literature in support of his claim.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

As to the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) because there is no competent evidence that the Veteran's current prostate cancer, erectile dysfunction, and hypertension are related to service and there is other sufficient medical evidence of record to make a decision.  As such, VA medical examinations are not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his testimony at a hearing if he so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for prostate cancer is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for hypertension is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


